Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020 is being considered by the examiner.
Drawings
The drawings were received on 05/04/2020.  These drawings are acceptable.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee et al. (US 2019/0244674).

a memory cell array (Fig. 2: 100) including a plurality of memory cells (see figures 2-5);
a peripheral circuit (Fig. 2: 200) configured to program each of the plurality of memory cells to a target program state among a plurality of program states (paras. 0041-0043); and
a control logic (Fig. 2: 300) configured to control the peripheral circuit 200 to apply a program voltage to a word line that is coupled to the plurality of memory cells and perform a bit line discharge operation by applying program enable voltages to a plurality of bit lines that are coupled to the plurality of memory cells while the program voltage is applied to the word line (paras 0040-0045, 0052),
wherein timings for applying the program enable voltages to each respective bit line of the plurality of bit lines are determined based on the corresponding target program states (para. 0104).
Regarding claim 15, Lee et al. disclose the memory device according to claim 14, wherein the control logic controls the peripheral circuit to apply an identical program enable voltage to a first bit line that is coupled to a cell to be programmed to a first program state and a second bit line that is coupled to a cell to be programmed to a second program state,
wherein the second program state is higher than the first program state, and
wherein the program enable voltage is applied to the second bit line before being applied to the first bit line (paras. 0042-0045, 0121-0122).
Regarding claim 16, Lee et al. disclose the memory device according to claim 14, wherein levels of the program enable voltages are determined based on the target program state (para. 0047).
Regarding claim 17, Lee et al. disclose the memory device according to claim 16, wherein the control logic controls the peripheral circuit to simultaneously apply program enable 
wherein the second program state is higher than the first program state, and
wherein a level of the program enable voltage to be applied to the second bit line is lower than a level of the program enable voltage to be applied to the first bit line (paras. 0042-0045, 0121-0122).
Regarding claim 18, Lee et al. disclose the memory device according to claim 14, wherein the control logic controls the peripheral circuit to perform a bit line pre-charge operation, prior to the bit line discharge operation, by applying the program enable voltages or a program inhibit voltage to the plurality of bit lines based on the target program states (para. 0045).
Regarding claim 19, Lee et al. disclose the memory device according to claim 18, wherein the control logic controls the peripheral circuit to apply the program inhibit voltage to a bit line that is coupled to a memory cell of which the target program state is a program state other than a highest program state (para. 0047).
Regarding claim 20, Lee et al. disclose the memory device according to claim 18, wherein the program inhibit voltage is a power supply voltage, and wherein each of the program enable voltages is lower than the program inhibit voltage (para. 0047).
Regarding claims 1-8 and 9-13, the apparatus as previously discussed in claims 14-20 would be performed the method as claimed.  Therefore, they are analyzed as previously discussed with respect to apparatus claims 14-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE N AUDUONG whose telephone number is (571)272-1773.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENE N AUDUONG/Primary Examiner, Art Unit 2825